Citation Nr: 1446892	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  00-05 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for sinusitis with headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1979 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's application to reopen claims of entitlement to service connection for sinusitis with headaches and a vision disorder.  The Veteran perfected a timely appeal of these determinations to the Board.  

In August 1996, the Veteran filed an application to reopen his claims of service connection for a vision disorder, sinusitis, headaches, nerves and depression.  The RO, in a March 1997 rating decision, denied the Veteran's claims finding that new and material evidence had not been submitted.  The Veteran filed a timely Notice of Disagreement (NOD) with respect to his claims for sinusitis, headaches, and a vision disability.  In a statement filed with the RO in October 1999, the Veteran stated that his migraine headaches were the result of his sinusitis.  Thereafter, in January 2000, the RO issued a Statement of the Case (SOC) that again denied the Veteran's claims.  In this regard, the Board notes that the January 2000 SOC addressed the Veteran's claims with respect to a vision disorder and sinusitis, but did not separately address the Veteran's claim of service connection for headaches.  The Veteran filed a timely substantive appeal in February 2000.  After the Veteran submitted additional evidence, the RO issued a Supplemental Statement of the Case (SSOC) in January 2004.

When this case was before the Board in April 2004, the matter was remanded for further development and adjudication.  In May 2005, the Board reopened the Veteran's claims and remanded the substance of the claims for further development.  The Board denied the Veteran's claim for sinusitis with headaches in an August 2007 decision.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (CAVC) concerning the denial of his claim for service connection for sinusitis with headaches.  The CAVC issued an Order granting a Joint Motion for Remand in February 2009 vacating the August 2007 Board decision in part and remanding the case for further proceedings consistent with the Joint Motion.  That part of the August 2007 Board decision concerning the denial of entitlement to service connection for defective vision remains undisturbed.  The claim of service connection for sinusitis with headaches was remanded by the Board in March 2010 for additional development.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including the September 2014 Appellate Brief, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's sinusitis with headaches is related to or resulted from his military service.


CONCLUSION OF LAW

Sinusitis with headaches was not incurred in or aggravated by active military service.   38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

By way of letters dated in June and September 2005, the Veteran was furnished notice of the type of evidence needed in order to substantiate his claim.  The letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  A March 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

In the present case, the Board notes that VA provided adequate VCAA notice with respect to the Veteran's claims after the initial decisions in this case.  While the notice provided was not given prior to the first RO adjudication of the claims, the notice was provided by the RO prior to the March 2007 SSOC, and prior to the transfer and certification of the Veteran's case to the Board.  The Board also finds that the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes that the Veteran and his representative have had time to consider the content of the notice and respond with any additional evidence or information relevant to the claims.  Based on the above, the Board concludes that any defect in the timing of the VCAA notice is harmless error.  See generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  To decide the appeal on these facts would not be prejudicial error to the Veteran.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, reports of VA examination, and statements from the Veteran and his representative.  The Board also notes that this matter has been remanded for additional development, to include additional VA examinations.

Further, the Veteran has been medically evaluated in conjunction with his claim of service connection sinusitis with headaches.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, the RO substantially complied with prior remand instructions.  Instructions pertinent to the claim being decided providing the Veteran with new VA examinations in order to determine whether his currently diagnosed headaches with sinusitis were caused by or had their onset during service.  The Veteran was provided with VA examinations in December 2011 and January 2012 regarding the etiology of his headaches and sinusitis.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran is seeking service connection for sinusitis with headaches on the basis that he developed the condition in service.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

Here, the Board notes that the Veteran's service records indicate that the Veteran was seen in August and October 1981 for complaints of headaches.  One of these treatment notes also noted tender sinuses and indicated a diagnosis of sinusitis.  There is no separation examination associated with the Veteran's claims file.    

In order to determine whether the Veteran developed sinusitis with headaches during or as a result of his service, the Veteran was afforded several VA examinations.  The first VA examinations were provided in October 2006, and the examiners indicated that the Veteran's claims file had been reviewed in connection with the examinations and reports.  During the examination conducted by Dr. H.P., the Veteran indicated that he had had headaches since service.  The examiner also indicated the Veteran had sinus congestion, watery eyes and runny nose, and the Veteran reported that it was difficult to sleep because of congestion.  The Veteran was examined and a CT scan of his sinuses revealed clear/unremarkable paranasal sinuses.  The examiner stated that examination and imaging studies of the brain and sinuses were normal, but also noted that the Veteran has a diagnosis of chronic daily headaches.  The examiner then stated the opinion that the headaches are unrelated to sinus disease, and also stated that there is no intracranial pathology which is causing the headaches.  

An additional examination in October 2006, conducted by Dr. D.H., also noted that the Veteran's paranasal sinuses appeared normal with no evidence for mucosal thickening, soft tissue mass, air-fluid level or obstruction of the osteomeatal units.  The examiner noted nodular irregularity of the anterior wall of the left frontal sinus, but indicated that this probably represents a normal variant as no increased density is seen to suggest osteoma.  The examiner opined that there was no ocular basis for the Veteran's complaints of headaches.

A final examination was conducted in October 2006 by Dr. K.A., during which the Veteran stated that he had a long history of nasal congestion since his gas chamber training during basic training.  He also reported bilateral frontal and temporal headaches.  The examiner reviewed the CT scans which were "essentially clear with minimal mucosal thickening."  The Veteran told the examiner that his headaches were worse in the morning and he reported chronic nocturnal rhinitis.  The examiner noted that the Veteran has a deviated septum and mild nasal congestion; the Veteran's voice was clear.  The examiner opined that, based on a history, examination, and negative CT scans and allergy testing, the Veteran's complaints of nasal congestion and headaches are less likely than not related to exposures during basic training.  

Then, per the instructions of the February 2009 Joint Motion for Remand and the March 2010 Board Remand, the Veteran was afforded additional VA examinations to determine the etiology of his headaches and sinusitis.  

Thus, in December 2011, the Veteran underwent a VA examination to determine the nature and etiology of his headaches.  With regard to the Veteran's complaints of headaches, the examiner noted the Veteran's diagnoses of tension and cluster headaches.  The Veteran indicated that he had a history of headaches since 1984, beginning without apparent cause and continuing to date, daily.  The Veteran described them as left-sided, throbbing, lasting all day, non-disabling, and without prodromes, sequellae, or complications.  He denied the use of medication to control the headaches.  Finally, the Veteran reported having had two strokes previously.  The Veteran denied any non-headache symptoms associated with the headache.  The Veteran described the headaches of lasting 1 to 2 days and stated that it is localized on the left side of the head.  The examiner noted that the Veteran also has a diagnosis of right hemiparesis of the right upper and lower extremity as well as mild dysarthria.  

In the opinion, the examiner stated that it is not at least as likely as not that the Veteran's currently diagnosed chronic daily headaches were caused by or had their onset during service.  The reviewed all of the evidence in the claims file, to specifically include review of the Veteran's service treatment records and a complete copy of the previous Remand.  By way of rationale, the examiner explained that there were two notations of treatment for headaches, in August and October 1981, but that there were no further complaints of or treatment for headaches while in service.  The examiner further explained that that there was no documentation in the claims file of complaints of or treatment for headaches for several years after the Veteran's discharge in 1984; moreover, the examiner noted that the first indication of headaches is a medical note in June 1998.  Thus, the examiner could not relate the Veteran's current chronic daily headaches to the two episodes of headaches for which he received treatment while in service.  The examiner also noted that the claims file does not contain any evidence of a chronic sinus condition to account for the headaches.   

A separate examination was provided regarding the Veteran's claim of service connection for sinusitis in January 2012.  The examiner noted the Veteran's previous diagnosis of intermittent rhinitis.  The Veteran described his rhinitis as 1 to 2 episodes of sinusitis per year, sometimes with treatment.  At the time of examination, the Veteran was asymptomatic.  The Veteran also reported occasional nasal congestion.  The Veteran reported 2 non-incapacitating episodes over the past 12 months and denied any incapacitating episodes of his rhinitis over the past 12 months.  The examiner found that the Veteran did not have 50 percent or greater obstruction of the nasal passage, there was no evidence of permanent hypertrophy of the nasal turbinates, and no nasal polyps.  

The examiner provided the opinion that it is not at least as likely as not that the Veteran's currently diagnosed chronic nocturnal rhinitis was caused by or had its onset in service.  The examiner noted that the entire claims file had been reviewed, to include the Veteran's service treatment records and a complete copy of the Remand.  By way of rationale, the examiner reiterated that service treatment records showed no evidence of treatment for rhinitis and that there is no evidence that the Veteran complained of or was treated for chronic rhinitis for several years after his discharge from the military in 1984.  The examiner noted the Veteran complained of intermittent nasal congestion, but that no objective findings were noted on examination.  Thus, the examiner could not relate the Veteran's current condition to any incident or activity during military service.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his sinusitis with headaches is related to his period of active service.  However, while the Board recognizes that the Veteran was treated for headaches on two occasions, complained of tender sinuses, and received a diagnosis of sinusitis in service, there is no credible lay evidence of continuous symptoms ever since service and no records of continued treatment for the disorders.  Thus, no chronicity or continuity with regard to his headache or sinus symptoms or treatment.  Furthermore, while the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a broken bone.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a layperson, the Veteran is not competent to render a specific diagnosis of a respiratory disorder, such as sinusitis or a headache disorder, or to assert a causal link between any current sinusitis with headaches and any symptoms he experienced during service.    

Based on the foregoing, the Board finds that the evidence of record is against a finding that the Veteran has sinusitis with headaches related to his service.  While the service medical records contain indications of headaches and sinusitis in service, the VA examiners that have examined the Veteran and reviewed his claims file connection with the claims did not conclude that the Veteran had a current sinus condition or that the Veteran's conditions were a result of his service.  The October 2006, December 2011, and January 2012 examiners also opined that the Veteran's headaches or current respiratory disorder are not the related to the Veteran's period of service.  

In sum, the weight of the competent and credible evidence does not show the Veteran's sinusitis with headaches is related to his period of service, to include his respiratory symptoms therein.  Accordingly, service connection is not warranted for sinusitis with headaches on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for sinusitis with headaches is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


